Case 2:20-cv-12154-SJM-DRG ECF No. 36, PageID.356 Filed 05/28/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

POLINA MILMAN, an individual,

      Plaintiff,                                  Case No. 20-cv-12154
                                                  Hon. Stephen J. Murphy III
v.

FIEGER & FIEGER, P.C., D/B/A FIEGER,
FIEGER, KENNEY & HARRINGTON, P.C.,
a Michigan corporation; and, GEOFFREY
FIEGER, an individual, sued in his individual
and official capacity,

      Defendants.


                   NOTICE OF WITHDRAWAL OF COUNSEL

      PLEASE TAKE NOTICE that Attorney Haba K. Yono, of the law firm of

Morgan & Morgan, P.A., hereby files this Notice of Withdrawal as counsel for

defendants in the above-captioned matter.


      Respectfully submitted this 28th day of May, 2021,

                                 By: /s/ Haba K. Yono
                                    Haba K. Yono (P81114)
                                    MORGAN & MORGAN, P.A.
                                    2000 Town Center, Suite 1900
                                    Southfield , MI 48075
                                    (313) 251-1399
                                    MHanna@forthepeople.com

                                     Attorney for Plaintiff
Case 2:20-cv-12154-SJM-DRG ECF No. 36, PageID.357 Filed 05/28/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      Undersigned Counsel certifies that on May 28, 2021, the foregoing

document was filed using the CM/ECF system, which will send notice of same to

all counsel of record.




                                          /s/ Haba K. Yono
                                          Haba K. Yono (P81114)
                                          Attorney for Plaintiff




                                      2
